  Case 18-00216         Doc 47     Filed 12/11/18 Entered 12/11/18 10:11:29              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-00216
         ONTONIO A PRIDE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/04/2018.

         2) The plan was confirmed on 05/09/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-00216        Doc 47        Filed 12/11/18 Entered 12/11/18 10:11:29                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $6,820.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $6,820.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,970.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $300.51
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,270.51

Attorney fees paid and disclosed by debtor:                    $30.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
BANK OF AMERICA                   Unsecured           1.00           NA              NA            0.00       0.00
CASHCALL INC                      Unsecured         829.07           NA              NA            0.00       0.00
CITY OF CHICAGO                   Unsecured      1,210.00       1,074.48        1,074.48           0.00       0.00
CITY OF CHICAGO                   Unsecured            NA         922.13          922.13           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        2,672.00       8,248.79        8,248.79        707.77        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        1,145.00       2,355.66        2,355.66        202.12        0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured     13,440.65     16,468.19        16,468.19           0.00       0.00
COMMONWEALTH EDISON               Unsecured      5,591.04       5,648.50        5,648.50           0.00       0.00
COMMONWEALTH EDISON               Unsecured      2,170.00            NA              NA            0.00       0.00
CONTRACT CALLERS                  Unsecured      2,405.59            NA              NA            0.00       0.00
COOK COUNTY TREASURER             Secured        3,835.00       7,868.91        7,868.91        675.18        0.00
COOK COUNTY TREASURER             Secured        1,832.00            NA              NA            0.00       0.00
CREDIT CONTROL LLC                Unsecured           1.00           NA              NA            0.00       0.00
CRN MANAGEMENT                    Unsecured           1.00           NA              NA            0.00       0.00
DIRECTV LLC                       Unsecured         839.07        311.77          311.77           0.00       0.00
FIRST NATIONAL ASSETS             Secured        7,205.00            NA              NA            0.00       0.00
GENESIS FINANCIAL & PYMT SYS      Unsecured      2,380.56       3,617.13        3,617.13           0.00       0.00
GLOBAL SERVICE GROUP              Unsecured           1.00           NA              NA            0.00       0.00
HARBOUR PORTFOLIO VI LP           Unsecured           1.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE          Priority          671.00          0.00            0.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured           1.00           NA              NA            0.00       0.00
MARKOFF KRASNY LLC                Unsecured           1.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU           Unsecured           1.00           NA              NA            0.00       0.00
NATIONWIDE CAC LLC                Unsecured            NA       3,178.21        3,178.21           0.00       0.00
NCO FINANCIAL SYSTEMS             Unsecured           1.00           NA              NA            0.00       0.00
ONEMAIN FINANCIAL                 Secured        6,492.58       3,135.69        3,135.69        403.81      47.36
ST FINANCIAL                      Unsecured           1.00           NA              NA            0.00       0.00
ST FINANCIAL                      Unsecured           1.00           NA              NA            0.00       0.00
The Town of Cicero                Unsecured          50.00           NA              NA            0.00       0.00
TITAN GROUP LLC                   Unsecured           1.00           NA              NA            0.00       0.00
US BANK TRUST NA                  Secured              NA       6,158.91        6,158.91        513.25        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-00216             Doc 47     Filed 12/11/18 Entered 12/11/18 10:11:29                 Desc Main
                                         Document Page 3 of 4



Scheduled Creditors:
Creditor                                          Claim         Claim        Claim       Principal       Int.
Name                                    Class   Scheduled      Asserted     Allowed        Paid          Paid
US BANK TRUST NA                    Secured       24,839.26     18,493.01    24,651.92           0.00        0.00
VILLAGE OF STONE PARK               Unsecured         200.00           NA           NA           0.00        0.00
Vision Property Management LLC      Unsecured           1.00           NA           NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                                 Claim          Principal               Interest
                                                               Allowed              Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                     $24,651.92              $0.00                 $0.00
      Mortgage Arrearage                                    $6,158.91            $513.25                 $0.00
      Debt Secured by Vehicle                               $3,135.69            $403.81                $47.36
      All Other Secured                                    $18,473.36          $1,585.07                 $0.00
TOTAL SECURED:                                             $52,419.88          $2,502.13                $47.36

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00              $0.00                $0.00
       Domestic Support Ongoing                                  $0.00              $0.00                $0.00
       All Other Priority                                        $0.00              $0.00                $0.00
TOTAL PRIORITY:                                                  $0.00              $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                                $31,220.41               $0.00                $0.00


Disbursements:

         Expenses of Administration                               $4,270.51
         Disbursements to Creditors                               $2,549.49

TOTAL DISBURSEMENTS :                                                                            $6,820.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-00216         Doc 47      Filed 12/11/18 Entered 12/11/18 10:11:29                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
